Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The previous final rejection on 12/11/2020 is vacated/withdrawn.
Claims 1-3 and 5-8 are pending.  Claims 4 was cancelled.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimatsu et al. (Pub 20060071920) in view of Nishikawa (Pub 20060227967).

For claim 1, Ishimatsu discloses a video output controlling apparatus, comprising: 
a main processor (see Fig. 2, switch 56, acting as a main processor);
 	a sub-processor different from the main processor (see Fig. 2, micro-computer 53, acting as a sub-processor for accepting a control signal); 
a first acceptance unit configured to accept a video and an encryption necessity signal indicative of whether or not encryption of the video is required via a first route (see Fig. 2, a first route in which I/F 55 transfers encrypted ata content and [0059], describing that the DTCP protocol is used for encrypting and transferring data along I/F 55 to switch 56); 
a second acceptance unit configured to accept a control signal via a second route different from the first route (see Fig. 2 I/F 51 and [0054], the USB interface is used to transmits commands generated by the application, to the microcomputer 53 and more generally receiver 12); 
a video conversion unit configured to convert (see Fig 2., converter 57 between the micro-computer and switch 56 for conversion of image quality of digital contents, see also [0036]), in accordance with the control signal, the video into one of a video that is different in a format from that of the video and is in an encrypted state and a video that is different in a format from that of the video and is not in an encrypted state (see [0046] and [0088], video is converted into either standard or high definition, and if 
and an output controlling unit configured to perform control regarding whether or not the video is to be outputted based on the encryption necessity signal and whether or not the video after conversion by the video conversion unit is in an encrypted state (see [0064-0067], which first described HDCP control, HDCP control unit 60 after determining the monitor type informs the microcomputer whether HDCP, high-bandwidth digital content protection, is supported, and accordingly using the encrypted data and high-definition if so, see also [0088] and Fig. 2, the path from HDCP control unit 60, micro-computer 53 and converter 57).   

However, wherein the first route is a direct route between the main processor and the video conversion unit, and wherein the second route is a different direct route between the sub-processor and the video conversion unit are not explicitly disclosed. 
In a similar field of endeavor, Nishikawa discloses data processing system and method wherein the first route is a direct route between the main processor and the video conversion unit, (see main processor 42 and converter 18 fig 2; and/or main processor 342 and stream converter 318 fig 3) and wherein the second route is a different direct route between the sub-processor and the video conversion unit, (see second route of interface 38 to encryption processor 214 to bus 202 which connects to stream converter 18 fig 2; and/or second route of 314 to 352 to 318 fig 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

For claim 2, Ishimatsu discloses all the claimed subject matter, as set forth in claim 1.  Ishimatsu discloses the first acceptance unit accepts the encryption necessity signal associated with a frame image included in the video; and the output controlling unit performs control regarding whether or not the frame image is to be outputted based on the encryption necessity signal and whether or not the frame image included in the video after the conversion by the video conversion unit and associated with the encryption necessity signal is in an encrypted state  (see [0064-0067], which first described HDCP control, HDCP control unit 60 after determining the monitor type informs the microcomputer whether HDCP, high-bandwidth digital content protection, is supported, and accordingly using the encrypted data and high-definition if so, see also [0088] and Fig. 2, the path from HDCP control unit 60, micro-computer 53 and converter 57).  

For claim 3, Ishimatsu discloses all the claimed subject matter, as set forth in claim 2.  Ishimatsu discloses when the first acceptance unit accepts a plurality of the encryption necessity signals associated with one frame image, in a case where one of the plurality of encryption necessity signals indicates that it is required that a frame image associated therewith is encrypted and the video after the conversion by the video conversion unit is not in an encrypted state, the output controlling unit performs control such that the frame image is not outputted  (see [0064-0067], which first described .


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimatsu et al. in view of Nishikawa in view of Zatko et al (US 2016/0188909 A1).

For claim 5, Ishimatsu discloses video output controlling method, comprising: 
accepting a video and an encryption necessity signal indicative of whether or not encryption of the video is required via a first route between a main processor and a conversion unit of a video outputting apparatus, (see Fig. 2, a first route in which I/F 55 transfers encrypted ata content and [0059], describing that the DTCP protocol is used for encrypting and transferring data along I/F 55 to switch 56); 
accepting a control signal via a second route different from the first route, wherein the second route is between a sub-processor and the conversion unit, (see Fig. 2 I/F 51 and [0054], the USB interface is used to transmits commands generated by the application, to the microcomputer 53 and more generally receiver 12); 
converting the video into one of a video that is different in a format from that of the video and is in an encrypted state and a video that is different in a format from that of the video and is not in an encrypted state, (see Fig 2., converter 57 between the micro-computer and switch 56 for conversion of image quality of digital contents, see 
 and performing control regarding whether or not the video is to be outputted based on the encryption necessity signal and whether or not the video after conversion by the converting is in an encrypted state, (see [0064-0067], which first described HDCP control, HDCP control unit 60 after determining the monitor type informs the microcomputer whether HDCP, high-bandwidth digital content protection, is supported, and accordingly using the encrypted data and high-definition if so, see also [0088] and Fig. 2, the path from HDCP control unit 60, micro-computer 53 and converter 57).

However, wherein the first route is a direct route between the main processor and the video conversion unit, and wherein the second route is a different direct route between the sub-processor and the video conversion unit are not explicitly disclosed. 
In a similar field of endeavor, Nishikawa discloses data processing system and method wherein the first route is a direct route between the main processor and the video conversion unit, (see main processor 42 and converter 18 fig 2; and/or main processor 342 and stream converter 318 fig 3) and wherein the second route is a different direct route between the sub-processor and the video conversion unit, (see second route of interface 38 to encryption processor 214 to bus 202 which connects to stream converter 18 fig 2; and/or second route of 314 to 352 to 318 fig 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

However, wherein the video is output not in an encrypted state only if both the encryption necessity signal and the control signal concurrently specify no encryption of the video is required is not disclosed. 
In a similar field of endeavor, Zatko teaches the video is output not in the encrypted state only if the encryption necessity signal and the control signal both specify no encryption is required (see [0052], data or information may refer to video, [0076] user input device 310 of trusted computing device 130 contains a display for displaying information, and [0061], performing operations such as decrypting after receiving communications from both computer device 130 through secure interface 137 and trusted device interface 123 of Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate with Ishimatsu the limitation of decrypting information based on two communications for the purpose of providing information after verification.


For claim 6, Ishimatsu and Zatko teach all the claimed subject matter, as set forth in claim 1.  
However, Ishimatsu fails to disclose the video is output not in the encrypted state only if the encryption necessity signal and the control signal both specify no encryption is required.  Further, the examiner maintains that it was well known in the art as taught 

For claim 7, Ishimatsu and Zatko teach all the claimed subject matter, as set forth in claim 6.  Ishimatsu discloses the video is output in the encrypted state if either the encryption necessity signal or the control signal specify encryption is required (see [0064-0067], which first described HDCP control, HDCP control unit 60 after determining the monitor type informs the microcomputer whether HDCP, high-bandwidth digital content protection, is supported, and accordingly using the encrypted data and high-definition if so, or standard definition if not, see also [0088] and Fig. 2, the path from HDCP control unit 60, micro-computer 53 and converter 57).

For claim 8, Ishimatsu and Zatko teach all the claimed subject matter, as set forth in claim 1.  
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422